 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTIAN DAVID ENTO,                                  No. 2:18-cv-3194 KJN P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    JIM STAO, et al.,
15                        Defendants.
16

17           By an order filed December 18, 2018, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement, or pay the court’s

19   filing fee, and was cautioned that failure to do so would result in a recommendation that this

20   action be dismissed. The thirty-day period has now expired, and plaintiff has not responded to

21   the court’s order and has not filed the required documents.

22           Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff

23   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current

24   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

25   the party is fully effective.

26           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

27   directed to assign a district judge to this case; and

28   ////
                                                         1
 1             IT IS RECOMMENDED that this action be dismissed without prejudice.

 2             These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, any party may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 7   objections shall be filed and served within fourteen days after service of the objections. The

 8   parties are advised that failure to file objections within the specified time may waive the right to

 9   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: January 25, 2019

11

12
     ento3194.fifp
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
